DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 29 July 2020 has been struck through as one of the references was in error, wherein Applicant submitted another IDS on 17 August 2020 with the correction and including the exact same references to the other patents as listed on the IDS thereof.

Claim Objections
Claim 8 is objected to because of the following informalities:  Applicant claims in line 3, “a control device configured to operates the pump…”.  This should read “a control device configured to operate the pump…”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Applicant claims in lines 6-7, “wherein the chemical solution providing device introduce deionized water…”.  This should read “wherein the chemical solution providing device introduces deionized water …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, Applicant claims in line 1, “A semiconductor manufacturing device comprising…” and then in lines 5-6 and 4-5, respectively, “…to a substrate”.  Examiner asks a substrate of what?  When reviewing the Specification, at paragraph 3, Applicant mentions several different types of substrate, many not involving the use of semiconductors.  Furthermore, Applicant states in the Specification, that this device is for single wafer substrate processing in paragraph 14, thereof.  This semiconductor/substrate language is therefore indefinite and Applicant should clarify the language.
Regarding claims 3, 8, 10, and 18, Applicant claims that the pressure sensor is measuring an “atmospheric pressure”.  From reviewing the drawings, specifically Fig. 1 at part 129, it appears that Applicant is referring to a headspace/ullage pressure that is being measured.  Applicant can obviously be there own lexicographer, wherein one of ordinary skill realizes that atmospheric pressure in a traditional sense refers to the pressure within the atmosphere of Earth; however, Applicant needs to clearly state on the record their definition of “atmospheric pressure” and clarify where in the system this pressure is being measured.  Otherwise, Examiner finds that this claim language is indefinite.
Claims 2, 4-6, 9, and 11-17 are rejected for depending directly or indirectly upon the rejected claims as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711